Per curiam.
This disciplinary matter is before the Court on Respondent Richard A. Viti’s petition for voluntary surrender of his license to practice law, which is tantamount to disbarment pursuant to Bar Rule 4-110 (f). Both the State Bar and the special master recommend that the Court accept Viti’s petition. In his petition, Viti admits that he was found guilty of two counts involving income tax evasion; that his license to practice law in Georgia was suspended pending the appeal of his convictions, see In the Matter of Viti, 263 Ga. 129 (429 SE2d 525) (1993); that his appeals are now terminated, as the United States Court of Appeals for the Eleventh Circuit affirmed his conviction and the United States Supreme Court denied his petition for writ of certiorari; and that by virtue of his felony convictions, he violated Standard 66 of Bar Rule 4-102 (d) (conviction of any felony or misdemeanor involving moral turpitude shall be grounds for disbarment). Viti also requests that the voluntary surrender of his license to practice law be effective as of May 17, 1993, the date of his initial suspension.
*525Decided January 14, 2004.
William P. Smith III, General Counsel State Bar, K. Gene Chapman, Assistant General Counsel State Bar, for State Bar of Georgia.
We have reviewed the record and agree with the State Bar and the special master that Viti’s petition should be accepted. Accordingly, Richard A. Viti’s petition for voluntary surrender of his license to practice law, effective May 17, 1993, hereby is accepted. Viti is reminded of his duties under Bar Rule 4-219 (c).

Voluntary surrender of license accepted, effective May 17, 1993.


All the Justices concur.